Order, Supreme Court, New York County (Stuart Cohen, J.), entered on or about January 7, 1994, which denied third-party defendant’s motion for summary judgment dismissing the third-party complaint, unanimously affirmed, with costs.
As the employee exclusion in the National Union insurance policy clearly bars coverage of Simpson Metal’s employee’s alleged on-the-job injuries (plaintiff Larson), the anti-subrogation rule does not apply here. (See, North Star Reins. Corp. v Continental Ins. Co., 82 NY2d 281, 296.) We also note that there is insufficient evidence in the record to demonstrate that NAB Construction and Simpson Metal are "united in interest” and that a potential conflict of interest exists between them to warrant a disregard of their separate corporate identities. (See, Meshel v Resorts Intl., 160 AD2d 211, 213; and cf., Fireman’s Ins. Co. v Wheeler, 165 AD2d 141.)
We have considered all other claims and find them to be meritless. Concur—Murphy, P. J., Rubin, Asch and Mazzarelli, JJ